370 F.2d 335
UNITED STATES of America, Appellant,v.Thomas A. BARKER, Jr., Administrator, Estate of Mrs. BobbieTrice Barker et al., Appellees.
No. 22677.
United States Court of Appeals Fifth Circuit.
Dec. 19, 1966.

Edward W. Killorin, George W. Hart, Atlanta, Ga., for appellant.
Candler Crim, Jr., Atlanta, Ga., for appellees.
Before JONES, WISDOM and GOLDBERG, Circuit Judges.
PER CURIAM:


1
The United States, on this appeal, urges that the evidence did not warrant the district court's finding that the death of the appellee's intestate decedent was the result of an injury received in an automobile collision between a car in which she was riding and another driven by an employee of the United States.  We conclude that the evidence fully sustained the finding and therefore the judgment of the district court is


2
Affirmed.